Citation Nr: 0122539	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  00-01 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Evaluation of the residuals of contracture of the fourth and 
fifth toes of the left foot, postoperative osteotomy, 
currently rated zero percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from July 1993 until July 
1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 1999 
rating decision of the Roanoke, Virginia Regional Office (RO) 
which granted service connection for postoperative residuals 
of contracture of the fourth and fifth toes of the left foot, 
rated zero disabling.  The veteran appeals for a higher 
disability evaluation from the initial rating determination.

Right foot pathology has recently been service connected.  A 
noncompensable rating was assigned.  While the appellant has 
indicated that problem with both feet, there has been no 
specific disagreement with that rating.  As such, there is no 
issue as to which the Board has jurisdiction.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Contracture of the fourth and fifth toes of the left foot 
is manifested by left foot tenderness and reported complaints 
of pain, particularly with use, resulting in some degree of 
functional loss.

3.  The symptoms more nearly approximate moderate rather than 
slight foot impairment.  Moderately severe left foot 
impairment has not been shown.



CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation, but no 
more, for residuals of contracture of the fourth and fifth 
toes of the left foot, postoperative osteotomy, have been 
met, effective from June 8. 1998.  38 U.S.C.A. §§ 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (2000); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); Fenderson v. West, 
12 Vet. App. 119, 126 (1999); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for postoperative residuals of 
contracture of the fourth and fifth toes of the left foot by 
rating action dated in January 1999, effective from June 8, 
1998.  In instances where the veteran disagrees with the 
initial rating, the entire evidentiary record from the time 
of the veteran's claim for service connection to the present 
is of importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran asserts that the symptoms associated with her 
service-connected left foot disability are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  She contends that 
she experiences sharp pain, stiffness, soreness and swelling 
in that foot and has to alleviate those symptoms with Motrin.  
It is averred that she is unable to bend her toes and cannot 
walk or stand for long periods of time.  She maintains that 
as a result thereof, her job obligations and duties have been 
compromised.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
function affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Id.  

The veteran's service-connected foot disability has been 
evaluated in accordance with Diagnostic Code 5282 which 
provides that hammering of single toes warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
hammering of all toes of one foot, without clawfoot.  
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5282.  As well, 
Code 5284, is also for consideration.  It provides that 
moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals of foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

In evaluating disability ratings of the musculoskeletal 
system, functional loss must be considered.  "The functional 
loss...may be due to pain, supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion and a part which becomes painful on use 
must be regarded as seriously disabled."  38 C.F.R. § 4.40 
(2000).  If the disability involves a joint, consideration 
must be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2000).  In 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a rating determination under a diagnostic code which provides 
for a rating solely on the basis of loss of range of motion, 
should be portrayed "in terms of the degree of additional 
range-of- motion loss due to pain on use or during flare-
ups." 

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2000).

Factual background

Private clinical records dated between March and July 1996 
reflect that the veteran underwent an osteotomy in June of 
that year following complaints of a symptomatic left foot 
diagnosed as contracture of the fourth and fifth toes.  

The appellant underwent an examination for VA compensation 
and pension purposes in February 1999.  History was provided 
to the effect that she developed hard corns on the dorsum of 
her left fourth and fifth toes following duties as a 
paratrooper in the army.  The veteran stated that despite 
surgery, she had persistent left foot problems, including 
pain of the entire left forefoot from the mid arch area to 
all the toes.  She reported severe cramping, swelling, a 
tendency to drag her left foot with ambulation, lack of 
endurance, stiffness of the left fourth and fifth toes, and 
generalized left foot discomfort.  She related that there was 
cramping with prolonged sitting and discomfort with standing 
or walking.  It was reported that there were no periods of 
flare-ups of joint problems; rather that she had daily 
discomfort which was associated with walking and standing 
which was relieved with rest.  The veteran stated that she 
could not wear heels higher than approximately one inch.  It 
was noted that she had worn no corrective shoes, shoe 
inserts, or braces and had had no other treatment for the 
left foot since surgery.  

Upon physical examination of the left foot, there was normal 
range of motion of the left great, second and third toes as 
measured with a goniometer.  There was normal passive and 
active range of motion of all joints of those toes including 
movement against gravity and against resistance.  
Dorsiflexion was to 20 degrees actively and passively of the 
left great toe at the metacarpophalangeal (MP) joint and the 
second, third, fourth and fifth toes at the MP joints, 
respectively.  There was normal and physiologic flexion to 
goniometer measurement at the MP joints of all toes of the 
left foot, to include flexion of 45 degrees of the great toe, 
and approximately 30 degrees upon goniometer measurement of 
the second, third, fourth, and fifth toes.  The 
interphalangeal (IP) joints measured normally to goniometer 
at the great toe, and second and third toes.  Flexion at the 
proximal and distal IP joints of the second and third toes 
was normal.  There was 10 degrees of flexion of the fourth 
and fifth toes at the proximal IP joint to goniometer 
measurement.  It was reported that this compared to flexion 
of the opposite right foot, which had not had surgery, of 
approximately 25 degrees at those joints.  There was diffuse 
tenderness of the entire forefoot, metatarsal area and all 
toes of the left foot which was considered a subjective 
response.  No objective evidence of swelling, sensory, 
neurologic, or vascular abnormality was elicited, nor was 
there any indication of reflex sympathetic dystrophy.  The 
skin was normal with no abnormal sweating pattern.  There was 
a mild callosity over the proximal IP joint of the left 
second toe.  There were well-healed longitudinal scars on the 
dorsum of the left fourth and fifth toes about the proximal 
joint.  No callosities were present.  There was no objective 
evidence of edema, instability or reason for painful motion 
or discomfort.  The shoes were examined and were found to 
have no unusual wear pattern which would indicate abnormal 
weight bearing.  I was reported that on standing, squatting 
and rising on toes and heels, the position of the toes was of 
mild clawing on flexion.  There was no evidence of hammertoe, 
high arch or clawfoot.  A mild pes planus deformity was 
observed.  There was excellent alignment of the medial 
longitudinal arch and Achilles tendon on nonweightbearing.  
No excessive valgus of the hind foot, and no forefoot or mid 
foot malalignment was noted.  No hallux valgus was present.  

Radiologic study of the entire left foot was interpreted as 
completely normal except for the postoperative status of the 
left fourth and fifth toes on X-ray.  Bone density was normal 
and there were no degenerative changes.  Following 
examination, a pertinent diagnosis of symptomatic dorsal 
bunions, right foot, fourth and fifth toes, was rendered.  
The examiner commented that there was no significant 
objective evidence to support the veteran's complaints of 
severe pain and disability relative to the left foot.

Analysis

The Board observes in this instance that the veteran has 
complaints of persistent left foot pain which appears to have 
been essentially unimproved by bunion surgery.  It is shown 
that she underwent VA examination of the left foot in 
February 1999 where she reported other untoward symptoms 
which included severe cramping, swelling, a tendency to drag 
her left foot with ambulation, lack of endurance, stiffness 
of the left fourth and fifth toes and generalized left foot 
discomfort, especially upon prolonged sitting, standing or 
walking.  The Board observes that she was afforded a 
comprehensive and thorough examination at that time, 
including X-rays, and that with the exception of some 
subjective tenderness of entire forefoot, metatarsal area and 
all the toes of the left foot, there was little objective 
symptomatology.  There has been no objectively identified 
problem with range of motion, muscle strength, sensation, 
reflexes, appearance, or structural integrity of the feet.  
The veteran admitted that she had sought no treatment for the 
left foot since surgery.  

However, the Board acknowledges the veteran's complaints of 
left foot pain and alleged functional loss resulting 
therefrom.  Indeed the examiner in February 1999 acknowledged 
that a symptomatic process with respect to the left foot, 
although not to the severity as expressed by the appellant.  
In view of the history of chronic pain and reported 
functional limitations, the benefit of any doubt is thus 
resolved in favor of the veteran by finding that contracture 
of the fourth and fifth toes of the left foot warrants a 10 
percent disability evaluation in accordance with DeLuca, from 
the effective date of the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, there is no indication that her left foot problems 
equate to more than moderate foot disability under Diagnostic 
Code 5284 or warrants an evaluation in excess of 10 percent 
under any applicable rating criteria.  Therefore, the Board 
finds no clinical basis for awarding greater than a 10 
percent rating since the award of service connection was 
made. 

Additionally, On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law applies to all 
claims filed on or after the date of the law's enactment, as 
well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (Nov. 27, 2000).  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of this 
rating claim as the requirements of the new law have already 
been adequately satisfied in this case.  In the statement of 
the case, the RO notified the veteran of the information and 
evidence necessary to substantiate her claim.  Moreover, the 
appellant states that she has had not treatment for the left 
foot since surgery in 1996.  She also had a thorough and 
comprehensive examination in this regard in February 1999.  
There is no indication that additional evidence exists and 
should be obtained on the issue here in question.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).


	(CONTINUED ON NEXT PAGE)



ORDER

A rating of 10 percent, but no more, is granted for 
postoperative residuals of contracture of the fourth and 
fifth toes of the left foot, subject to applicable 
regulations governing the payment of monetary awards.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

